 1   W. Kirk Moore, Esq. SBN 244764
     586 N. First St. Ste. 202
 2   San Jose, CA 95112
     408-998-1846
 3   408-583-4063 (fax)
 4

 5

 6                             UNITED STATES BANKRUPTCY COURT
 7                             NORTHERN DISTRICT OF CALIFORNIA
 8                                                    )
     In re:                                           )    Case No.: 14-54252 SLJ7
 9                                                    )    Chapter 7
     Alfred Edward Silverstein,                       )
10                                                    )
                         Debtor(s)                    )
11                                                    )    Declaration of Alfred Edward Silverstein
12

13            I, Alfred Edward Silverstein, hereby declare the following:

14            1. I am currently unemployed.

15            2. I currently receive approximately $1,818.60 from unemployment each month.

16            3. My average gross unemployment over the last six (6) months was $909.30 per month.

17
              I declare that these statements are true and correct under penalty of perjury under the
18            laws of the United States.

19            Executed at New York , New York
              Dated: 11/5/2018               /s/Alfred Edward Silverstein
20                                           Alfred Edward Silverstein

21

22

23

24

25



                                                       1
     Case: 14-54252        Doc# 88     Filed: 11/08/18     Entered: 11/08/18 11:01:46        Page 1 of 1
